DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 8/6/2021, 5/27/2021, 4/2/2020, 5/10/2019 have been received and made of record.
Allowable Subject Matter
Claims 1-27 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “a first conductor block having a first polarity for electrically engaging with a corresponding first electrode of the at least one drone, the first conductor block having a first drone guiding portion; a second conductor block having a second polarity different from the first polarity for electrically engaging with a corresponding second electrode of the at least one drone, the second conductor block having a second drone guiding portion; and an insulator block positioned between the first conductor block and the second conductor block, the insulator block having a third drone guiding portion, the first drone guiding portion, the second drone guiding portion and the third drone guiding portion being arranged to provide a drone guiding path along the at least one charging stack” as recited in independent claim 1. Claims 2-15 depend from 1 and are allowable for the same reasons.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “at least one hollow charging tube comprised of a plurality of interior 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “a docking shaft sized to engage with the at least one drone, the docking shaft having a drone entrance end and a drone exit end opposite the drone entrance end; and a drone guiding thread helically encircling an exterior portion of the elongated docking shaft, the drone guiding thread configured to engage with a corresponding guiding region on the at least one drone…” as recited in independent claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859